UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                  :           CASE NO. 1:1-cv-02407
STEVEN M. GEORGE,                                 :
                                                  :           OPINION & ORDER
           Plaintiff,                             :           [Resolving Doc. 1]
                                                  :
vs.                                               :
                                                  :
COMMISSIONER OF SOCIAL                            :
SECURITY ADMINISTRATION,                          :
                                                  :
           Defendant.                             :
                                                  :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On October 17, 2018, Plaintiff Steven George filed a complaint seeking judicial

review of Defendant Commissioner of Social Security’s decision to deny his social security

disability benefits and supplemental security income applications. 1 On December 31,

2019, Magistrate Judge David A. Ruiz recommended that the Court affirm the

Commissioner’s final decision. 2

       Magistrate Judge Ruiz ordered the parties to file objections, if any, within fourteen

days. 3 Neither party objected. 4

       Under the Federal Magistrates Act, a district court must conduct a de novo review of

those portions of a Report and Recommendation to which the parties have objected. 5

Absent objection, a district court may adopt a Report and Recommendation without




       1
         Doc. 1.
       2
         Doc. 15.
       3
         Id. at 20.
       4
         See Docs. 16 (notice of non-objection), 17 (same).
       5
         28 U.S.C. § 636(b)(1).
Case No. 1:18-cv-02407
Gwin, J.

review. 6

       Here, no party has objected to the Report and Recommendation, so this Court may

adopt the Report and Recommendation without further review. Moreover, having

conducted its own review of the petition and record, the Court agrees with Magistrate

Judge Ruiz’s conclusions.

       Accordingly, the Court ADOPTS Magistrate Judge Ruiz’s Report and

Recommendation, incorporating it fully herein by reference, AFFIRMS the Commissioner’s

final decision.

       IT IS SO ORDERED.


Dated: February 14, 2020                                        s/     James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




       6
           Thomas v. Arn, 474 U.S. 140, 149 (1985); L.R. 72.3(b).
                                                          -2-
